Citation Nr: 0334048	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-44 662	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for the residuals of a 
gastrointestinal disorder, to include peptic ulcer disease.  

3.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1968 to 
November 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 1991 and January 1994 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Winston-Salem, North Carolina.  The 
appellant currently resides within the jurisdiction of the 
Nashville, Tennessee VARO.  

By a March 1997 action, the Board remanded this case for 
development of the evidence.  In July 1998 and August 2000 
actions, the Board again directed that additional development 
be undertaken.  Although claims of service connection for a 
nervous condition and stomach condition were previously 
denied by what are now final rating decisions, it is clear by 
the manner in which the Board has addressed the current 
appeal in its earlier remand actions that the Board has found 
that there has been evidence sufficient to reopen claims of 
service connection for psychiatric and gastrointestinal 
disabilities.


FINDINGS OF FACT

1.  The appellant does not have PTSD.  

2.  It is likely that the appellant's diagnosed anxiety 
disorder is attributable to his period of military service.  

3.  It is likely that the appellant's peptic ulcer disease 
became manifest to a compensable degree within one year from 
the date of his separation from service.

4.  The appellant does not have fibromyalgia that is related 
to his period of active military service.  


CONCLUSIONS OF LAW

1.  The appellant does not have PTSD that is the result of 
disease or injury incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2003); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2003).  

2.  Service connection for an anxiety disorder is warranted.  
38 U.S.C.A. § 1110 (West 2003); 38 C.F.R. § 3.303 (2003).  

3.  Service connection for peptic ulcer disease is warranted.  
38 U.S.C.A. § 1110 (West 2003); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

4.  The appellant does not have fibromyalgia that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2003); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In addition, certain chronic diseases, including psychoses 
and peptic ulcer disease, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2003); 38 C.F.R. § 3.304(b).  Only such conditions as 
are recorded in examination reports are to be considered as 
"noted."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the instant case, the appellant contends that he currently 
suffers from a psychiatric disorder, to include PTSD, the 
residuals of a gastrointestinal disorder, to include peptic 
ulcer disease, and fibromyalgia, and that these disabilities 
are related to his period of active military service.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently suffers from a psychiatric 
disorder, to include PTSD, the residuals of a 
gastrointestinal disorder, to include peptic ulcer disease, 
and fibromyalgia, and that these disabilities are related to 
his period of active military service, is not competent 
evidence.  

The Board recognizes that the evidence of record includes a 
lay statement from the appellant's former wife.  To the 
extent such a statement is offered to establish that the 
appellant currently suffers from a psychiatric disorder that 
is related to service, such a statement does not constitute 
competent evidence with respect to medical diagnosis or 
nexus.  As lay person without medical expertise, she is not 
qualified to offer evidence that requires medical knowledge 
such as a diagnosis or opinion as to the cause of a 
disability.  See Espiritu, 2 Vet. App. at 492, 494; Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

Acquired Psychiatric Disability

I.  Factual Background

The appellant's DD-214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Marine Corps from June 1968 to November 1969, 
and that he had 3 months and 26 days of foreign service.  The 
appellant's Military Occupational Specialty (MOS) was as a 
motor vehicle operator.  He received the Vietnam Service 
Medal and the National Defense Service Medal.  

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disability, to 
include PTSD.  The records show that in June 1968, the 
appellant underwent an enlistment examination.  At that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had any nervous trouble of any 
sort, the appellant responded "no."  The appellant was 
clinically evaluated as "normal" for psychiatric purposes.  
In November 1969, the appellant  received a physical 
disability discharge and was discharged due to his diagnosed 
acne vulgaris.  

In February 1977, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Wilmington, 
Delaware, dated from September 1976 to January 1977.  The 
records show that in September 1976, the appellant was 
treated after complaining of problems with his "nerves."  
At that time, he stated that he was starting a new job and 
that he was afraid that his difficulty with his "nerves" 
would interfere with his job performance.  The examining 
physician prescribed Valium.  

In July 1991, the RO received private medical records from 
L.R.C., M.D., dated from January to May 1991.  The records 
show that on January 12, 1991, the appellant underwent a 
psychiatric evaluation which was conducted by Dr. C.  At that 
time, Dr. C. indicated that the appellant's major presenting 
problem was reported as being depression, which the appellant 
noted had occurred over the past several months.  Following 
the mental status evaluation, Dr. C. reported that the 
appellant's personality appeared to be best characterized as 
explosive and depressive.  According to Dr. C., the primary, 
or Axis I, diagnosis, was major depression, single episode.  
The records from Dr. C. also include a copy of a medical 
certificate which was completed by Dr. C. in conjunction with 
the appellant's claim for disability benefits from the State 
of New Jersey, dated in May 1991.  The May 1991 medical 
certificate shows that at that time, Dr. C. diagnosed the 
appellant with PTSD and a depressive reaction.  

In a letter from the appellant to the RO, received by the RO 
in September 1991, the appellant stated that while he was in 
the military, he served in the 1st Marine Division, 1st Motor 
Transport.  The appellant indicated that during boot camp at 
Paris Island, he was harassed by the drill instructors, and 
that on one occasion, a soldier collapsed and died during 
training.  He further noted that while he was stationed in 
Vietnam, his military occupational specialty (MOS) was as a 
truck driver, and that he was periodically exposed to enemy 
mortar and rocket fire due to his MOS.  According to the 
appellant, in approximately August 1969, he witnessed an 
ammunition dump explode while he was in Da Nang.  The 
appellant revealed that following his discharge, he developed 
psychiatric problems, to include PTSD, due to his in-service 
stressors.  He submitted a statement from his wife at that 
time in support of his contentions.  

In September 1991, the appellant underwent a VA psychiatric 
examination.  He stated that he suffered from feelings of 
depression, irritability and anxiety, and that he had 
difficulty sleeping.  The appellant indicated that he also 
had recurrent nightmares, some of which referred to his 
Vietnam combat experiences.  Upon mental status evaluation, 
the examining physician stated that the appellant appeared 
tense, and gave the history as stated above with symptoms 
including depression, anxiety attacks, difficulty in 
sleeping, combat nightmares, irritability, difficulty in 
concentrating, and exaggerated responses to sudden or loud 
noises.  A diagnosis was deferred pending the results of 
psychological testing.  However, in a November 1991 addendum 
to the September 1991 examination report, the examining 
physician noted that the appellant did not report for 
psychological testing.  The examiner then diagnosed the 
appellant with anxiety, not otherwise specified (NOS).  
According to the examiner, PTSD was not diagnosed.  

In November 1991, the RO received a copy of the appellant's 
personnel records.  The records reflect that the appellant 
served in Vietnam from March to May 1969.  According to the 
records, while the appellant was stationed in Vietnam, he 
served with Co (Company) A, 1st MT BN (Battalion), 1st Mar 
(Marine) Div (Division).

In January 1992, the RO received a private medical statement 
from F.D.B., M.D., dated in December 1991.  In the statement, 
Dr. B. indicated that in response to the RO's request for 
medical records pertaining to treatment for the appellant, he 
no longer had medical records going back to 1970 for the 
appellant.  According to Dr. B., he did not keep records 
after seven years.  Dr. B. further noted that he had 
knowledge of the appellant's stress disorder since January 
1970, and he revealed that he was aware that the appellant 
had been treated for that off and on since then.  Dr. B. 
stated that in the past, he had treated the appellant for a 
stress disorder.  

In April 1996, the RO received a copy of a January 1995 
decision from the Social Security Administration (SSA) which 
showed that the SSA determined that the appellant had been 
"disabled" as defined in the Social Security Act since June 
1990, and as such, he was entitled to a period of disability 
benefits commencing in June 1990, and was also entitled to 
disability insurance benefits under the Social Security Act.  
In the January 1995 decision, it was noted that the appellant 
suffered from numerous disabilities, including PTSD, major 
depression, and schizoid personality disorder.  It was 
further noted that the appellant had a history of service in 
Vietnam, and had been diagnosed with PTSD related to his 
experiences.  

In September 1996, the RO received the medical records 
utilized in reaching the January 1995 SSA decision.  The 
records included outpatient treatment records from the VAMC 
in Asheville, North Carolina, dated from February 1992 to 
July 1993.  The records show that in February 1992, the 
appellant was diagnosed with PTSD.  The records also included 
a copy of a Disability Determination Evaluation from the 
North Carolina Disability Determination Services, dated in 
May 1993.  In the May 1993 evaluation report, it was noted 
that the appellant underwent a psychological evaluation in 
April 1993, which was conducted by H.R.G., M.D.  It was 
further noted that according to Dr. G., the appellant served 
in Vietnam and received a medical discharge due to PTSD.  
Following the mental status evaluation, Dr. G. opined that 
the appellant clearly fit the category of personality 
disorder, not otherwise specified, with schizoid and 
schizotypal features.  Dr. G. further stated that the 
appellant would also retain an Axis I syndrome diagnosis of 
PTSD, as indicated by the VA Hospital.  According to the SSA 
records, another April 1993 Disability Determination 
Evaluation showed diagnoses that included history of 
depression and panic attacks, and history per patient of 
having a diagnosis of PTSD.  

In April 1997, the RO requested that the VAMC in Augusta, 
Georgia, search their records for any treatment records 
pertaining to the appellant.  The RO noted that prior 
requests had been sent with the appellant's incorrect social 
security number.  The RO further noted that the VAMC in North 
Palm Beach had indicated that their records had been sent to 
the Augusta facility.  In May 1997, the August VAMC responded 
that their record system did not contain any information 
related to the appellant.  

In April 1997, the RO also requested that the VAMC in 
Philadelphia, Pennsylvania, search their records for any 
treatment records pertaining to the appellant.  In February 
1998, the Philadelphia VAMC responded that there were no 
records available.  

In August 1999, the appellant underwent a VA PTSD 
examination.  At that time, the examining physician noted 
that a review of the appellant's claims file indicated some 
anomalies or contradictions in the information or data.  For 
example, the examiner stated that according to the appellant, 
he was currently receiving Social Security disability 
benefits because of his "schizophrenia," yet the appellant 
also reported that he had never undergone any type of 
inpatient psychiatric treatment for that very serious mental 
disorder.  The examiner revealed that in regard to the 
appellant's current claim for PTSD, there was one entry by a 
private provider citing that diagnosis, but there was no 
specific substantiation forthcoming.  According to the 
examiner, the previous VA psychiatric examination did not 
endorse a PTSD diagnosis, and there had been denials of such 
claims due to lack of evidence, specifically that of adequate 
verifiable objective stressors.  The examiner stated that 
when he asked the appellant to identify a stressor, the 
appellant indicated that he was singled out for special 
treatment and abused while in basic training.  The appellant 
also indicated that while he was in Vietnam, he witnessed an 
ammunition dump explosion.  The examiner noted that the 
appellant offered little definitive enumeration in terms of 
specifics, of sustained involvement in combat events of such 
severity or intensity to pose a high likelihood of a chronic 
stress syndrome.  

Upon mental status evaluation, the appellant was very 
dysphoric and affectively intense.  The examiner noted that 
the results of the appellant's psychometric testing, the 
Minnesota Multi-Phasic Personality Inventory (MMPI-2), were 
rendered totally invalid due to very well defined tendency to 
over-report symptoms of psychopathology.  According to the 
examiner, the pattern or profile was very similar to that of 
individuals who may have secondary gain issues or motivations 
in symptom presentation.  The examiner diagnosed the 
appellant with the following:  (Axis I) (1) depression, 
chronic, moderate severity, and (2) somatization disorder, 
(Axis IV) occupational and social impairment, and (Axis V) 
Global Assessment of Functioning (GAF) score of 58 for the 
past year.  The examiner noted that the appellant obviously 
had had and currently was afflicted with a chronic, long-term 
depression of moderate intensity.  However, the examiner 
noted that the appellant's own description of approximately 
three decades of social, vocational, and marital 
maladjustment were more than sufficient explanations for the 
etiology of that psychiatric disorder.  According to the 
examiner, pre-dispositions for somatization usually were 
pretty well established in the early formative years of life.  
It was the examiner's opinion that the matter of immediate 
post-service psychosis was highly unlikely in regard to the 
appellant, given his current personal presentation and past 
history of interpersonal endeavor and involvement.  The 
examiner stated that the existence of a chronic psychosis of 
many years duration would presuppose the necessity of some 
determinate period of inpatient psychiatric treatment and the 
use of antipsychotic medications, and there was no evidence 
of either.  Despite the appellant's own personal misgivings 
concerning his impulse control, social isolation, and 
problems with anger, it was the examiner's opinion that the 
appellant was in excellent interpersonal context, very 
intelligent, and when not impaired by his depression and 
anger, had very well developed social skills.  According to 
the examiner, those types of personal assets were not 
compatible with a history of a chronic schizophrenia, and he 
did not currently consider the appellant as a suicidal risk.  
It was the examiner's opinion that the appellant was socially 
dysfunctional due to his chronic depression, with 
accompanying low self-esteem and social isolation.  

In March 2000, the RO received a letter from the appellant.  
In the letter, the appellant stated that while he was 
stationed in Vietnam, he saw a soldier severely burned after 
stepping on a land mine.  The appellant also indicated that 
prior to his discharge, he was hospitalized at a VA Hospital 
in Philadelphia for his skin condition.  According to the 
appellant, while he was hospitalized, he would jump under his 
bed when he heard police sirens, and the nurses would laugh 
at him. 

In October 2000, the appellant submitted an article 
pertaining to PTSD.  The article originated from an Internet 
site.

In March 2001, the RO received outpatient treatment records 
from the Asheville VAMC, from February 1992 to September 
1995.  As previously stated, the records show that in 
February 1992, the appellant was diagnosed with PTSD.  

In a September 2001 letter to the RO, the Department of the 
Navy, Personnel Management Support Branch, stated that in 
response to the RO's request for verification of the 
appellant's claimed stressors, the information contained in 
the appellant's claim was insufficient for the purpose of 
conducting any meaningful research on the appellant's behalf.  
The Department of the Navy also indicated that they had been 
unable to verify the death of a recruit through the unit 
diaries.  According to the Department of the Navy, without 
knowing the specific unit to which the appellant was 
attached, down to the company level, no further research 
could be provided.  The Department of the Navy recommended 
that the RO contact the Marine Corps Historical Center in 
order to obtain other information concerning the appellant's 
unit while he was in Vietnam from March to May 1969.  

A VA PTSD examination was conducted in December 2001.  At 
that time, the appellant stated that he had a very 
uncomfortable childhood and that he was constantly having 
difficulty with his "bad nerves."  The appellant indicated 
that he completed high school and had one year of college.  
He noted that he had not worked for the past eight or nine 
years and that he had been receiving Social Security 
disability benefits due to his psychiatric illness.  
According to the appellant, prior to that, he could never 
keep a job longer than one year.  The appellant reported 
while he was in the military, he was trained as a truck 
driver, and that he served in combat while he was in Vietnam.  
He stated that while he drove his truck through the jungle, 
he was under constant fire from bombs, rockets, and mortars.  
According to the appellant, he was also nearby when an 
ammunition dump blew up, and he saw a lot of buildings 
destroyed and men killed.  The appellant indicated that while 
he was hospitalized in Japan for his skin condition, he saw a 
man with his arms blown off and other severe wounds.  He 
noted that he also had bad memories of boot camp where he 
felt he was tortured and brutalized, including seeing a man 
drop dead near him during exercises.  

Following the mental status evaluation, the appellant was 
diagnosed with the following: (Axis I) (1) PTSD, chronic, (2) 
major depressive disorder recurrence, severe, with psychotic 
symptoms, (3) rule out other psychotic disorder like schizo-
affective disorder, and (4) polysubstance abuse in early 
remission, (Axis IV) level IV stressors with his illness both 
psychiatric and physical being his primary stressors, and 
(Axis V) GAF score of 30; best GAF score of past year was 30.  
The examining physician stated that based on the findings of 
the examination and a review of the appellant's medical 
records and the criteria in the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV), it appeared that the 
appellant had current psychiatric diagnoses of PTSD, major 
depressive disorder, recurrent and severe with psychotic 
symptoms, and possibly even schizo-affective disorder.  
According to the examiner, the appellant gave a history of 
some nervous problems prior to his military service, so that 
he may have had some anxiety disorder, or perhaps depressive 
disorder, prior to his serving in the military.  The examiner 
stated that the military seemed to have worsened, if not 
totally caused, his current psychiatric disability and those 
illnesses.  

In September 2002, the RO contacted the Marine Corps 
Historical Center and requested command chronologies for the 
appellant's unit while he was in Vietnam.  The RO noted that 
the appellant was in Vietnam from March to May 1969, and that 
his unit while he was stationed in Vietnam was "Co A, 1st MT 
BN, 1st Marine Div (Rein), FMF."  In December 2002, the 
Marine Corps Historical Center submitted copies of the 
command chronologies for the 1st Motor Transport Battalion, 
1st Marine Division (Rein), FMF, from March to May 1969.  The 
command chronologies described the convoy activities of the 
1st Motor Transport Battalion during that period of time, and 
did not indicate any explosion of an ammunition dump.  

Following the appellant's December 2001 VA PTSD examination, 
the RO determined that the examination was inadequate because 
it failed to "identify specific stressors."  Thus, in June 
2003, the appellant underwent a VA PTSD examination.  
Following the mental status evaluation and a review of the 
appellant's medical records, the examining physician stated 
that it appeared that the appellant had a current diagnosis 
of an anxiety disorder, not otherwise specified (PTSD); major 
depressive disorder with psychotic symptoms; and possible 
schizoaffective disorder.  The examiner indicated that 
although the appellant reported PTSD symptoms, including re-
experiencing, avoidance and arousal, nevertheless, he did not 
report a qualifying stressor for a diagnosis of PTSD, as per 
DSM-IV criteria.  The examiner noted that the appellant had a 
life-long history of an anxiety disorder and entered active 
duty with those symptoms which, most likely, "got 
exacerbated but not started during his military training."  
According to the examiner, the appellant endorsed auditory 
hallucinations and related it with his military service, but 
there was no supporting evidence that the appellant had 
psychosis during active duty service.  

In the June 2003 VA PTSD examination, the examiner diagnosed 
the appellant with the following:  (Axis I) (1) anxiety 
disorder, NOS; existing prior to active duty service, (2) 
major depressive disorder with psychotic features; unrelated 
to active duty service, and (3) rule out schizoaffective 
disorder; unrelated to active duty service.  According to the 
examiner, the appellant had symptoms of depression before 
enlisting in service, and, per the appellant, the first 
breakout of psychosis was during his active duty service.  
However, the examiner noted that there was no supporting 
evidence that indicated that the appellant had a psychosis 
during his active duty service.  The examiner also indicated 
that the appellant's primary diagnosis, anxiety, NOS, was 
evident prior to military enlistment and did not appear to be 
related to active duty service.  According to the examiner, 
the appellant had problems with anxiety, depression, and 
impulsivity since childhood.  Thus, in summary, the examiner 
concluded that the appellant did not have a qualifying 
stressor for a DSM-IV diagnosis of PTSD.  According to the 
examiner, it was more likely than not that the appellant's 
psychiatric symptoms existed prior to active duty service (as 
the appellant reported) and that no significant aggravation 
during service reached a threshold for a PTSD diagnosis.  



II.  Analysis

In order to award service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual existence 
absent clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (as amended by 64 
Fed. Reg. 32,807-32,808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 7, 1997, the effective date of the current 
version of this regulation, and at the time of the initial 
December 1991 rating decision, the old requirements for 
service connection for PTSD were very similar.  Service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed in-service stressor.  
64 Fed. Reg. 32,808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997).  The prior regulation, 
however, did not require that the PTSD diagnosis be in 
accordance with 38 C.F.R. § 4.125(a) and DSM-IV, but rather 
provided that if the claimed in-service stressor was related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded a combat 
citation, such as the Purple Heart Medal, Combat Infantryman 
Badge, or similar combat citation, was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor. 38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997).  The Board notes this 
regulatory change because, when a regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, as is the case here, the version 
more favorable to the veteran should apply, unless Congress 
or the VA Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

In the present case, the Board finds that the substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis of PTSD, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).  

If the claimant did not engage in combat with the enemy, or 
that the veteran did engage in combat with the enemy but the 
claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required); Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

In this case, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for PTSD.  In this regard, the Board recognizes 
the appellant's contention that he has PTSD as a result of 
stressors he experienced during service, including his 
service in Vietnam.  Specifically, the appellant states that 
he was harassed during boot camp at Paris Island, and that on 
one occasion, a soldier collapsed and died during training.  
In addition, the appellant maintains that while he was in 
Vietnam, he witnessed an ammunition dump explode.  The 
appellant also contends that he was periodically exposed to 
enemy mortar and rocked fire due to his MOS as a truck 
driver.  However, the Board notes that in a September 2001 
letter to the RO, the Department of the Navy stated that in 
response to the RO's request for verification of the 
appellant's claimed stressors, the information contained in 
the appellant's claim was insufficient for the purpose of 
conducting any meaningful research on the appellant's behalf.  
The Department of the Navy also indicated that they had been 
unable to verify the death of a recruit through the unit 
diaries.  Moreover, in December 2002, the Marine Corps 
Historical Center submitted copies of the command 
chronologies for the appellant's unit while he was stationed 
in Vietnam, from March to May 1969.  The command chronologies 
described the convoy activities of the 1st Motor Transport 
Battalion, 1st Marine Division (Rein), FMF, during that 
period of time, and did not indicate any explosion of an 
ammunition dump. 

In this case, the Board notes that the appellant received no 
award or decoration indicative of his participation in 
combat, and there is no other corroboration of his 
participation in combat.  In addition, given that the 
Department of the Navy and the command chronologies from the 
unit that the appellant served in while he was stationed in 
Vietnam, did not support the appellant's claimed stressors, 
the Board notes that the appellant's statements alone are not 
sufficient to establish the occurrence of any of the alleged 
stressors.  Nevertheless, regardless of whether the 
appellant's claimed in-service stressors actually occurred, 
the Board finds that the totality of the medical evidence of 
record does not show that the appellant has PTSD diagnosed as 
required by regulation.  

The Board observes that the appellant's service medical 
records are negative for any complaints or findings of a 
psychiatric disability, to include PTSD.  In addition, the 
Board notes that although in a private medical statement from 
Dr. B., dated in December 1991, Dr. B. stated that he had 
knowledge of the appellant's "stress" disorder since 
January 1970, Dr. B. did not specifically diagnose the 
appellant with PTSD.  Moreover, although the outpatient 
treatment records from the Wilmington VAMC, from September 
1976 to January 1977, show that in September 1976, the 
appellant was treated after complaining of problems with his 
"nerves," no specific diagnosis of PTSD was provided.  
Nevertheless, the Board acknowledges that the claims file 
contains diagnoses of PTSD, offered by competent medical 
professionals, VA and private.  Significantly, none of the 
professionals linked a diagnosis of PTSD to any specific 
stressor claimed by the appellant.  The private medical 
records from Dr. L.R.C., from January to May 19991, show that 
in May 1991, Dr. C. diagnosed the appellant with PTSD, but 
without reference to any specific in-service stressor.  
Similarly, in the January 1995 SSA decision, it was noted 
that the appellant suffered from numerous disabilities, 
including PTSD, and that his PTSD was related to his period 
of service in Vietnam, but again, there was no reference to 
any specific in-service stressor.  

By contrast, the Board notes that in the appellant's 
September 1991 VA examination, the examiner diagnosed the 
appellant with anxiety, not otherwise specified, and 
specifically stated that PTSD was not diagnosed in the 
current examination.  In addition, in the appellant's August 
1999 VA examination, the examiner indicated that in regard to 
the appellant's current claim for PTSD, there was one entry 
by a private provider citing that diagnosis, but there was no 
specific substantiation forthcoming.  According to the 
examiner, the previous VA psychiatric examination did not 
endorse a PTSD diagnosis, and there had been denials of such 
claims due to lack of evidence, specifically that of adequate 
verifiable objective stressors.  The examiner stated that 
when he asked the appellant to identify a stressor, the 
appellant indicated that he was singled out for special 
treatment and abused while in basic training.  The appellant 
also indicated that while he was in Vietnam, he witnessed an 
ammunition dump explosion.  Thus, the examiner opined that 
the appellant offered little definitive enumeration in terms 
of specifics, of sustained involvement in combat events of 
such severity or intensity to pose a high likelihood of a 
chronic stress syndrome, as defined in the manual for 
psychiatric disorders.  Moreover, the examiner also stated 
that the results of the appellant's psychometric testing, the 
MMPI-2, were rendered totally invalid due to very well 
defined tendency to over-report symptoms of psychopathology.  
The appellant was diagnosed with depression and somatization 
disorder, not PTSD.

The Board recognizes that in the appellant's December 2001 VA 
PTSD examination, the examiner diagnosed the appellant with 
PTSD, in addition to major depressive disorder.  However, the 
Board notes that the examiner did not specifically relate the 
appellant's PTSD symptomatology to any of his claimed in-
service stressors, and for that reason, the RO found the 
examination inadequate and rescheduled the appellant for a 
subsequent VA PTSD examination.  In addition, the Board notes 
that in the appellant's subsequent VA PTSD examination, dated 
in June 2003, the examiner stated that although the appellant 
noted PTSD symptoms, including re-experiencing, avoidance and 
arousal, nevertheless, he did not report a qualifying 
stressor for a diagnosis of PTSD, as per DSM-IV criteria.  
Following the mental status evaluation, the examiner 
diagnosed the appellant with an anxiety disorder, which 
existed prior to active duty service, and a major depressive 
disorder.  Moreover, in summary, the examiner concluded that 
the appellant did not have a qualifying stressor for a DSM-IV 
diagnosis of PTSD.  The examiner opined that it was more 
likely than not that the appellant's psychiatric symptoms 
existed prior to active duty service (as the appellant 
reported) and that no significant aggravation during service 
reached a threshold for a PTSD diagnosis.  

In light of the above, the Board observes that the 
conclusions reached by the examiners in the appellant's 
August 1999 and June 2003 VA examinations are consistent with 
the evidence of record, which is negative for any medical 
evidence showing a link between the appellant's reported PTSD 
symptomatology and his claimed in-service stressors.  
Consequently, the Board gives greater weight to the opinions 
of the VA examiners who conducted the August 1999 and June 
2003 VA examinations.  Thus, in light of the foregoing, the 
Board concludes that the totality of the medical evidence of 
record does not show that the appellant has PTSD.  The 
preponderance of the evidence is against the claim.  

Psychiatric Disability Other Than PTSD

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, currently diagnosed as 
an anxiety disorder, is warranted.  In the instant case, the 
Board notes that in the appellant's September 1991 VA 
examination, he was diagnosed with anxiety, NOS.  In 
addition, in the appellant's most recent examination, dated 
in June 2003, the examiner diagnosed the appellant with an 
anxiety disorder, NOS, and a major depressive disorder with 
psychotic features.  The examiner opined that the appellant's 
anxiety disorder existed prior to his active duty service, 
and he further opined that the appellant's major depressive 
disorder was unrelated to his active duty service.  According 
to the examiner, the appellant had a life-long history of an 
anxiety disorder and entered active duty with those symptoms 
which, most likely, "got exacerbated but not started during 
his military training."  It was also the examiner's opinion 
that an anxiety disorder, NOS, accounted for the majority of 
the appellant's social and occupational dysfunction.  The 
examiner further opined that although the appellant had 
symptoms of depression before enlisting in service, and, per 
the appellant, the first breakout of psychosis was during his 
active duty service,  Nevertheless, the examiner noted that 
there was no supporting evidence that indicated that the 
appellant had psychosis during his active duty service.  
Moreover, the Board also notes that in the appellant's August 
1999 VA PTSD examination, the examiner stated that the 
existence of a chronic psychosis of many years duration would 
presuppose the necessity of some determinate period of 
inpatient psychiatric treatment and the use of antipsychotic 
medications, and there was no evidence of either in the 
appellant's case.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(b) (West 2003), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In the instant case, the Board recognizes 
that although the examiner from the appellant's June 2003 VA 
PTSD examination indicated that the appellant's anxiety 
disorder existed prior to his active duty service, inasmuch 
as the appellant's June 1968 entrance medical examination 
showed that at that time, the appellant was clinically 
evaluated as "normal" for psychiatric purposes, the 
presumption that the appellant was sound when he entered 
service attaches.  38 C.F.R. § 3.306 (2003).  This 
presumption has not been rebutted.  Nevertheless, the Board 
notes that upon a review of the appellant's June 2003 VA PTSD 
examination, clearly, it was the examiner's opinion that the 
appellant suffered from an anxiety disorder during service, 
and that he continued to suffer from a chronic anxiety 
disorder following service, up until the present time.  Thus, 
the Board concludes that the medical opinion from the VA 
examiner from the appellant's June 2003 VA examination, where 
he opined that the appellant suffered from an anxiety 
disorder during service and continued to suffer from a 
chronic anxiety disorder following his discharge, up until 
the present time, demonstrates more than a remote possibility 
of a connection between the appellant's currently diagnosed 
anxiety disorder and his period of active service.  This is 
consistent with the statement from the veteran's physician 
that recalled the veteran having a stress problem in 1970.  
Accordingly, the Board finds that the evidence for and 
against the appellant's claim is in a state of relative 
equipoise.  With reasonable doubt resolved in the appellant's 
favor, the Board therefore concludes that entitlement to 
service connection for an anxiety disorder is warranted.  

Gastrointestinal Disorder, to Include Peptic Ulcer Disease

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a gastrointestinal disorder, to 
include peptic ulcers.  The records show that in June 1968, 
the appellant underwent an enlistment examination.  At that 
time, in response to the question as to whether the appellant 
had ever had or if he currently had any stomach, liver, or 
intestinal trouble, or frequent indigestion, the appellant 
responded "no."  The appellant's abdomen and viscera were 
clinically evaluated as "normal."  According to the 
records, in April 1968, the appellant was diagnosed with 
hemorrhoids and a fistula.  The records reflect that in July 
1969, the appellant was hospitalized for his diagnosed acne 
vulgaris and anal fistula.  Upon admission, it was noted that 
in May 1969, the appellant had undergone an anal fistulotomy.  
While he was hospitalized, it was reported that the appellant 
had a normal sigmoidoscopic examination which showed a 
healing anterior left anal fissure, secondary to surgery.  In 
November 1969, the appellant received a physical disability 
discharge and was discharged due to his acne vulgaris.

In July 1976, the RO received outpatient and inpatient 
treatment records from the VAMC in Wilmington, Delaware, 
dated from February 1975 to June 1976.  The records show that 
in June 1976, the appellant was diagnosed with a duodenal 
ulcer.  The records also include a Hospital Summary which 
shows that the appellant was hospitalized for three days in 
June 1976 in order to undergo a dermabrasion.  At that time, 
it was noted that the appellant had a history of peptic ulcer 
disease, diagnosed 10 years ago, and was currently being 
treated with medication.  

In February 1977, the RO received outpatient treatment 
records from the Wilmington VAMC, from September 1976 to 
January 1977.  The records show that in September 1976, it 
was noted that according to the appellant, his ulcer felt 
better.  

In January 1992, the RO received a private medical statement 
from Dr. F.D.B., dated in December 1991.  In the statement, 
Dr. B. indicated that in response to the RO's request for 
medical records pertaining to treatment for the appellant, 
beginning in 1970, Dr. B. stated that he no longer had 
medical records going back to 1970 for the appellant.  Dr. B. 
further noted that he had knowledge of the appellant's ulcers 
since January 1970, and he revealed that he was aware that 
the appellant had been treated for that off and on since 
then.  Dr. B. stated that in the past, he had treated the 
appellant for ulcers.  

In April 1996, the RO received a copy of a January 1995 SSA 
decision, which showed that at that time, the SSA determined 
that the appellant had been "disabled" as defined in the 
Social Security Act, since June 1990, and as such, he was 
entitled to a period of disability benefits commencing in 
June 1990, and was also entitled to disability insurance 
benefits under the Social Security Act.  In the January 1995 
decision, it was noted that the appellant suffered from 
numerous disabilities, including peptic ulcer disease.  

In September 1996, the RO received the medical records 
utilized in reaching the above January 1995 SSA decision.  
The records included outpatient treatment records from the 
VAMC in Asheville, North Carolina, from February 1992 to July 
1993.  The records showed that in February 1993, the 
appellant was treated after complaining of chronic dyspepsia.  
At that time, he stated that he had a history of peptic ulcer 
disease and also a history of a hiatal hernia.  Following the 
physical examination, he was diagnosed with chronic 
dyspepsia, with a history of peptic ulcer disease and hiatal 
hernia.  

A Discharge Summary from the Transylvania Community Hospital 
shows that the appellant was hospitalized from September to 
October 1996.  Upon admission, the appellant was diagnosed 
with pyloric outlet obstruction, secondary to peptic ulcer 
disease and chronic gastroesophageal reflux disease (GERD).  
It was noted that the appellant had a 30-year history of 
peptic ulcer disease, and a 10-year history of GERD.  It was 
also reported that he had had numerous problems with peptic 
ulcer disease and that he had an upper GI bleed in 1975.  
Moreover, it was noted that the appellant had been on and off 
Tagamet for 20 years, and that he currently complained of 
vomiting solid foods.  According to the Discharge Summary, 
while the appellant was hospitalized, he underwent a partial 
gastrectomy, gastrojejunostomy, with Roux-en-Y 
jejunojejunostomy, with a Nissen fundoplication, open 
procedure.  Upon his discharge, the pertinent diagnoses were 
the following: (1) gastric outlet obstruction secondary to 
number two, (2) pyloric stenosis, (3) sliding hiatal hernia, 
and (4) chronic reflux esophagitis.  

In July 1999, the appellant underwent a VA stomach, duodenum, 
and peritoneal adhesions examination.  At that time, he 
stated that he had been having symptoms of peptic acid 
disease since he was in his teens.  The appellant indicated 
that he had also had a nervous problem since he was in his 
teens, but that after he entered service and was in combat, 
his nerves got much worse, which caused his peptic acid 
disease symptoms to worsen.  He noted that he received a 
medical discharge in 1969 because of a severe skin problem 
which had developed while he was in Vietnam.  According to 
the appellant, after he had developed the skin condition, 
that too made his ulcer symptoms much worse.  The appellant 
reported that during service, he was treated mostly with 
antacids.  He stated that approximately eight or nine months 
after his discharge, the VA performed an upper GI work-up and 
a diagnosis of ulcers was made, but the appellant indicated 
that he did not know whether the ulcers were gastric or 
duodenal ulcers.  The appellant noted that since that time, 
he had been on various medications, but that the symptoms had 
gradually worsened over the years.  According to the 
appellant, about three years earlier, an obstruction was 
found at the outlet of the stomach, which was due to scarring 
from previous ulcers.  The appellant stated that he underwent 
surgery for the obstruction. He indicated that after the 
surgery, he had a wound dehiscence which was repaired.  
According to the appellant, after the repair was done, a 
fistula was left and then after the repair of the fistula, 
then another wound dehiscence occurred.  The appellant 
reported that he was subsequently hospitalized and had the 
wound dehiscence repaired.  He revealed that his last surgery 
was about four months earlier, and that since that time, his 
abdominal symptoms had improved.  Following the physical 
examination, the diagnosis was status post surgery for 
gastric outlet obstruction due to scarring from previous 
ulcers.  The examining physician stated that at present, the 
appellant did not have a gastrointestinal disability, but 
that prior to three years ago, he did have a gastrointestinal 
disability.  The examiner opined that while the appellant's 
peptic acid disease was not necessarily caused by the 
appellant's service, there was a good possibility that it was 
made somewhat worse by his being in the service, both due to 
the PTSD and the stress of being in Vietnam, and also due to 
the skin condition itself.  

A private medical report from the Abercrombie Radiological 
Consultants, dated in August 1999, shows that at that time, 
the appellant underwent an upper GI series.  The impression 
was status post partial gastrectomy, with Billroth I type 
anastomosis and a muscular wrap of the distal esophagus.  No 
reflux and no ulceration or abnormality were seen.  

A VA digestive conditions examination was conducted in May 
2003.  At that time, the examining physician stated that upon 
a review of the appellant's service medical records, the only 
symptoms that were attributable to the GI tract were rectal 
bleeding.  The examiner indicated that the appellant 
underwent a sigmoidoscopy in 1968 and a perirectal abscess, 
anal fissure, and hemorrhoids were found.  Upon the 
appellant's discharge, there was no mention of any upper GI 
symptomatology.  Thus, the examiner noted that in the 
appellant's service medical records, there was no mention of 
any upper GI symptoms.  According to the examiner, the 
remainder of the records in the appellant's claims file 
showed a longstanding history, starting in 1975, presenting 
to the physician with pain in the upper part of the stomach.  
In 1976, the appellant had vomiting, runny bowels, and 
backaches.  At that time, he was treated with medication and 
had an upper GI which showed deformity of the duodenal bulb.  
The examiner stated that the appellant continued to see 
multiple physicians in multiple states, in multiple 
facilities.  Thus, the examiner noted that it was difficult 
to say what was done, but that it was clear that the 
appellant continued to have upper GI symptoms.  According to 
the examiner, in 1996, the appellant underwent an EGD which 
showed GERD, peptic ulcer disease, hiatal hernia, and pyloric 
stenosis.  The appellant underwent surgery in November 1996, 
consisting of a partial gastrectomy, vagotomy, roux-en-Y, 
gastrojejunal bypass, and an open Nissen fundoplication.  The 
examiner noted that as of August 1999, the appellant had not 
described any further reflux or and there were no ulcerations 
seen on an upper GI series performed in August 1999.  

In the May 2003 VA examination, the appellant stated that he 
did not have any current upper GI symptoms.  He indicated 
that he did not have dyspepsia or any heartburn.  According 
to the appellant, he was not taking any medications for his 
GERD.  The appellant reported that he did not have any 
abdominal pain, had regular bowel movements, and did not have 
any nausea or vomiting.  Following the physical examination, 
the examiner stated that the appellant did not experience any 
upper GI symptoms while he was in the military.  According to 
the examiner, there was no evidence in the appellant's 
military records of any symptoms pertaining to the upper GI 
tract, including no symptoms of heartburn, abdominal pain, or 
vomiting.  The examiner reported that the first records which 
documented when the appellant started to experience symptoms 
were as of 1975.  The examiner stated that it was clear that 
the appellant had a long-term history of gastroesophageal 
reflux disease and peptic ulcer disease leading to scarring 
and gastric outlet obstruction, which led to the surgery 
performed in 1996.  According to the examiner, at present, 
the appellant was asymptomatic and did not have any 
disability due to his old peptic ulcer disease or surgery.  
In conclusion, the examiner indicated that the appellant had 
no current disability pertaining to his upper GI tract or 
pertaining to his old peptic ulcer disease which resulted in 
surgery.  The examiner further opined that there was no 
evidence to suggest that the appellant's GI symptomatology 
started during service, or as a result of his military 
service.  

II.  Analysis

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for peptic ulcer 
disease and its residuals is warranted.  The Board notes 
that, as previously stated, peptic ulcer disease is deemed to 
be a chronic disease under 38 C.F.R. § 3.309(a).  Because 
peptic ulcer disease is a chronic disease, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifests to a degree of ten percent 
or more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the appellant was 
discharged from service in November 1969, the evidence must 
show that his chronic disease manifested to a degree of ten 
percent by November 1970, in order for service connection to 
be granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

In the instant case, the Board recognizes that the 
appellant's service medical records are negative for any 
complaints or findings of a gastrointestinal disorder, to 
include peptic ulcers.  In this regard, the Board notes that 
in the appellant's June 2003 VA examination, the examiner 
stated that there was no evidence in the appellant's military 
records of any symptoms pertaining to the upper GI tract, 
including no symptoms of heartburn, abdominal pain, or 
vomiting.  In addition, the examiner indicated that the first 
records which documented when the appellant started to 
experience symptoms were as of 1975.  The examiner noted that 
it was clear that the appellant had a long-term history of 
gastroesophageal reflux disease and peptic ulcer disease 
leading to scarring and gastric outlet obstruction, which led 
to the surgery performed in 1996.  However, the examiner 
indicated that at present, the appellant was asymptomatic and 
did not have any disability due to his old peptic ulcer 
disease or surgery.  The examiner further opined that the 
there was no evidence to suggest that the appellant's GI 
symptomatology started during service, or as a result of his 
military service.      

Although the examiner from the appellant's June 2003 VA 
examination stated that the first records which documented 
when the appellant started to experience symptoms of his 
peptic ulcer disease were as of 1975, the Board notes that in 
the December 1991 private medical statement, Dr. B. reported 
that he had knowledge of the appellant's ulcers since January 
1970, and that he was aware that the appellant had been 
treated for that off and on since that time.  Dr. B. further 
stated that in the past, he had treated the appellant for 
ulcers.  Thus, it appears from Dr. B.'s statement that the 
appellant was first treated for his peptic ulcer disease in 
January 1970, which was within one year from his discharge 
from military service.  

As previously stated, in order for service connection to be 
granted based upon a presumptive period, the evidence must 
show that the appellant's chronic disease was manifested to a 
degree of ten percent within one year from the date of his 
separation from service.  In this regard, a ten percent 
disability rating is assigned under 38 C.F.R. § 4.114, 
Diagnostic Code 7305, for duodenal ulcer (peptic ulcer 
disease) which is mild, with recurring symptoms once or twice 
yearly.  Thus, in light of Dr. B.'s December 1991 statement, 
given that the appellant sought treatment for his ulcers in 
January 1970, it is reasonable for the Board to assume that 
the appellant was experiencing, at a minimum, mild symptoms 
of his peptic ulcer disease at that time, which would have 
made the manifestations of his peptic ulcer disease 
compensable to a degree of 10 percent within one year from 
his discharge.  Accordingly, the Board concludes that peptic 
ulcer disease may be presumed to have been incurred in 
service.  With reasonable doubt resolved in the veteran's 
favor, service connection for peptic ulcer disease and its 
residuals is warranted.

Fibromyalgia

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of fibromyalgia.  In November 1969, 
the appellant  received a physical disability discharge and 
was discharged due to his diagnosed acne vulgaris.

In November 1993, the RO received private medical records 
from Dr. L.R.C., dated in June 1993.  The records show that 
in June 1993, the appellant was treated after complaining of 
diffuse pain over his neck, and middle and lower back, for at 
least two years' duration.  Upon physical examination, it was 
noted that "STP" revealed fibromyalgia point "to be 100 
percent positive."  The assessment was suspected 
fibromyalgia syndrome.  

In April 1996, the RO received a copy of a January 1995 SSA 
decision, which showed that at that time, the SSA determined 
that the appellant had been "disabled" as defined in the 
Social Security Act, since June 1990, and as such, he was 
entitled to a period of disability benefits commencing in 
June 1990, and was also entitled to disability insurance 
benefits under the Social Security Act.  In the January 1995 
decision, it was noted that the appellant suffered from 
numerous disabilities, including chronic generalized body 
pain and suspected fibromyalgia.  

In July 1999, the appellant underwent a VA fibromyalgia 
examination which was conducted by M.L.W., M.D.  At that 
time, the appellant stated that he had been having muscle 
stiffness, and aches and pains since he was in the military, 
but that those symptoms had gradually worsened over the 
years.  The appellant indicated that the date of a diagnosis 
with respect to those symptoms was three or four years ago.  
According to the appellant, both private and Social Security 
physicians had made the diagnosis of fibromyalgia.  The 
appellant reported that the location of the muscle pains was 
all over, including his neck, back, and upper and lower 
extremities.  The diagnosis was fibromyalgia.  Dr. W. stated 
that the diagnosis of fibromyalgia was made primarily by 
history and somewhat by physical findings.  However, Dr. W. 
noted that there were no specific lab tests to make the 
diagnosis.  Dr. W. also revealed that the appellant had a 
history compatible with fibromyalgia and that according to 
the appellant, other physicians had made a diagnosis of that 
condition.  

In October 1999, the RO determined that the July 1999 VA 
fibromyalgia examination was inadequate because there was no 
evidence showing that Dr. W. had reviewed the appellant's 
claims file prior to the examination, as per the instructions 
from the July 1998 Board remand decision.  Thus, in November 
1999, Dr. W. provided an addendum to the July 1999 VA 
fibromyalgia examination report.  At that time, Dr. W. stated 
that after reviewing the appellant's claims file, she found 
that there was a relationship between the appellant's 
fibromyalgia and his period of military service.  According 
to Dr. W., there was also a relationship between the 
appellant's fibromyalgia and his acquired psychiatric 
problem.  In addition, in December 1999, Dr. W. provided an 
additional addendum to the July 1999 VA fibromyalgia 
examination report.  At that time, Dr. W. indicated that she 
had examined the appellant's service medical records and was 
unable to find any symptoms or physical findings of 
fibromyalgia during his time of service.  According to Dr. 
W., fibromyalgia was a syndrome and had no known etiology.  
Dr. W. stated that it may, on occasion, be precipitated by a 
viral or some other type of infection, but that review of the 
appellant's service medical records did not reveal any such 
infection, only an occasional cold.  Dr. W. indicated that 
the appellant's symptoms of fibromyalgia first began to 
appear in his claim file in the late 1980's.

In October 2000, the appellant submitted articles pertaining 
to fibromyalgia.  The articles originated from an Internet 
site.

A VA fibromyalgia examination was conducted by Dr. M.W. in 
October 2001.  At that time, she noted that she had performed 
the appellant's previous fibromyalgia examination in July 
1999.  Dr. W. stated that at present, the appellant indicated 
that his symptoms were the same as he had at the time of the 
previous examination.  However, the appellant noted that his 
symptoms were somewhat worse than they were previously, 
particularly since the terrorist attack on September 11, 
2001.  According to the appellant, he continued to have 
fibromyalgia and several trigger points scattered over his 
body.  Dr. W. reported that upon physical examination, the 
appellant flinched when she pressed on an area that he stated 
was a trigger point.  Dr. W. stated that she had reviewed the 
appellant's claims file.  She indicated that the appellant 
did not have any symptoms of fibromyalgia noted in any of his 
medical records, nor had he had any therapy for any symptoms 
that might have been referable to his fibromyalgia.  
According to Dr. W., fibromyalgia had no known etiology and 
that in certain medical circles, it was even questioned that 
there was such a disease or syndrome.  Dr. W. reported that 
those who believed that there was such an entity as 
fibromyalgia speculated that the etiology might be due to the 
following: (1) physical and/or emotional trauma, (2) certain 
metabolic muscle abnormalities, and (3) infection with 
certain microorganisms.  However, Dr. W. noted that there was 
no consensus as to which, if any, were etiological factors.  
In regard to the appellant, it was Dr. W.'s opinion that the 
likelihood of the appellant's fibromyalgia being due to a 
disease or injury incurred while in the service was 
considerably less than 50 percent.  In other words, Dr. W. 
stated that she did not believe that the appellant's 
fibromyalgia was a service-connected problem.  Dr. W. stated 
that a rationale for her conclusion was the lack of consensus 
in the medical community for what caused fibromyalgia, and 
also the fact that there was no incidence or instance in his 
service medical records of any of the combination of symptoms 
that made up fibromyalgia syndrome.  According to Dr. W., the 
appellant had no objective physical findings referable to the 
fibromyalgia in the current examination, and Dr. W. noted 
that she did not believe that he had any disability from the 
fibromyalgia.  

II.  Analysis

After reviewing the evidence of record, the Board finds that 
the appellant's currently diagnosed fibromyalgia is not the 
result of injury or disease incurred in, or aggravated by, 
his military service.  In this regard, the Board notes that 
the appellant's service medical records are negative for any 
complaints or findings of fibromyalgia.  In addition, the 
first medical evidence of the appellant's fibromyalgia is in 
June 1993, approximately 33 and a half years after the 
appellant's separation from the military.  The private 
medical records from Dr. C. show that in June 1993, the 
appellant was diagnosed with suspected fibromyalgia.  

In addition, the Board recognizes that in the appellant's 
July 1999 VA examination, which was conducted by Dr. M.W., 
and in the subsequent addendums to the July 1999 VA 
examination report, dated in November and December 1999, Dr. 
W. provided conflicting opinions regarding the etiology of 
the appellant's fibromyalgia.  In the July 1999 VA 
examination, Dr. W. diagnosed the appellant with fibromyalgia 
and stated that the diagnosis was made primarily by the 
history provided by the appellant, and somewhat by physical 
findings.  However, the RO determined that the July 1999 VA 
fibromyalgia examination was inadequate because there was no 
evidence showing that Dr. W. had reviewed the appellant's 
claim file prior to the examination, as per the instructions 
from the July 1998 Board remand decision.  Thus, in November 
1999, Dr. W. provided an addendum to the July 1999 VA 
fibromyalgia examination report.  At that time, Dr. W. stated 
that after reviewing the appellant's claims file, she found 
that there was a relationship between the appellant's 
fibromyalgia and his period of military service.  However, in 
a December 1999 addendum to the July 1999 examination report, 
Dr. W. stated that she had examined the appellant's service 
medical records and was unable to find any symptoms or 
physical findings of fibromyalgia during his time in military 
service.  Thus, Dr. W. concluded that the appellant's 
symptoms of fibromyalgia first began to appear in his claim 
file in the late 1980's.  

By an August 2000 remand decision, the Board requested that 
the RO contact Dr. W. and have her clarify, based on a 
comprehensive review of the appellant's claims file, whether 
the appellant's fibromyalgia was related to service.  Thus, 
in October 2001, a VA fibromyalgia examination was conducted 
by Dr. W.  At that time, Dr. W. noted that following a review 
of the appellant's service medical records, the appellant did 
not have any symptoms of fibromyalgia noted in any of his 
medical records, nor had he had any therapy for any symptoms 
that might have been referable to his fibromyalgia.  In 
addition, Dr. W. stated that fibromyalgia had no known 
etiology and that in certain medical circles, it was even 
questioned that there was such a disease or syndrome.  
However, Dr. W. indicated that even when accepting as true 
that fibromyalgia existed and that the appellant currently 
suffered from fibromyalgia, it was her opinion that the 
likelihood of the appellant's fibromyalgia being due to a 
disease or injury incurred while in the service was 
considerably less than 50 percent.  Dr. W. noted that a 
rationale for her conclusion was the lack of consensus in the 
medical community for what caused fibromyalgia, and also the 
fact that there was no incidence or instance in the 
appellant's service medical records of any of the combination 
of symptoms that made up fibromyalgia syndrome.  

As stated earlier, in order to grant service connection, 
there must be medical evidence of both a current disability 
and of a relationship between that disability and service.  
In the instant case, the Board recognizes that the evidence 
of record shows that the appellant has been currently 
diagnosed with fibromyalgia.  However, the Board notes that 
the competent medical evidence of record does not show that 
the appellant's fibromyalgia is attributable to his period of 
active military service.  As noted above, it was many years 
after service when the appellant's fibromyalgia was first 
diagnosed.  The absence of complaints and findings for so 
many years after service outweigh the appellant's 
unsubstantiated allegations of a relationship to military 
service.  Moreover, as stated above, Dr. W. ultimately 
concluded that the likelihood of the appellant's fibromyalgia 
being due to a disease or injury incurred while in the 
service was considerably less than 50 percent.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection.      

Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003)), is applicable to the 
appellant's claims.  VAOPGCPREC 11-00.

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the appellant was provided in 
January 1992 with notice of the December 1991 rating decision 
which reopened the appellant's claims of service connection 
for a psychiatric disorder, to include PTSD, and ulcers, on 
the basis that new and material evidence had been presented, 
and denied the underlying claims.  In response to his notice 
of disagreement with the rating decision, the appellant was 
provided with a statement of the case in February 1993 that 
notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  The appellant thereafter 
perfected his appeal regarding the issues of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, and entitlement to service connection for the 
residuals of a gastrointestinal disorder, to include peptic 
ulcers.  

The record also reflects that the appellant was provided in 
February 1994 with notice of the February 1994 rating 
decision that denied his claim for service connection for 
fibromyalgia.  In response to his notice of disagreement with 
the rating decision, the appellant was provided with a 
statement of the case in July 1994 that notified him of the 
issue addressed, the evidence considered, the adjudicative 
actions taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
appellant thereafter perfected his appeal in regard to the 
issue of entitlement to service connection for fibromyalgia.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in a 
March 2001 letter from the RO to the appellant, and in the 
July 2003 supplemental statement of the case.  The Board 
further observes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claims.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claims.  Moreover, 
the Board also finds that the discussions in the rating 
decision, the statement of the case, the supplemental 
statements of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA would undertake on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2003); 38 C.F.R. § 3.159(c) (2002).  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  

In regard to the VA's duty to assist, the Board notes that 
pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
evidence of record also shows that, per the Board's July 1998 
and August 2000 remand actions, the appellant was provided VA 
examinations which were pertinent to his claims and which 
included medical nexus opinions.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in §  3.159(b)(1) to respond to a VCAA 
§ 5103 notice is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In this regard, the 
Board recognizes that the March 2001 letter requested a 
response within 60 days from the date of the letter.  
Nevertheless, this letter also told the veteran that he had 
one year in which to submit evidence relative to these 
claims.  38 U.S.C.A. § 5103(b).  The Board notes that more 
than one year has passed since the letter was sent, and as 
such, the appellant's case was not finally decided before the 
one-year period expired.  Moreover, in the instant case, as 
noted above, the appellant has been advised of the evidence 
needed to substantiate his claims.  For example, in the March 
2001 letter from the RO to the appellant, the appellant was 
informed of the types of evidence he needed to substantiate 
his claims.  Thus, the Board finds that the appellant has had 
more than ample time to submit additional evidence.  
Moreover, as a review of the claims file shows that all 
relevant medical records have been obtained, the Board finds 
that additional efforts to assist within the letter and 
spirit of the VCAA are not required.  Soyini v. Derwinski, 1 
Vet. App. 540-, 546 (1991) (strict adherence to requirements 
of law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Therefore, in light of the 
above, the Board finds that the facts relevant to this appeal 
have been fully developed and there is no further action to 
be undertaken to comply with the provisions of the VCAA or 
the implementing regulations.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an anxiety disorder is 
granted.  

Entitlement to service connection for peptic ulcer disease 
and its residuals is granted.

Entitlement to service connection for fibromyalgia is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



